DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               SEAN LYEW,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2018

                         [November 21, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 04-18271 CF10B.

  Sean Lyew, Florida City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.